DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on 01/19/2021 have been entered.

Allowable Subject Matter

Claims 1, 3-5, 10-12, 21, 23, 25-27 are allowed.

Reasons for Allowance

The examiner finds that the independent claims disclose a question reformulation system and methods that limit verb and object substitutions in a specific combination unique in the examiner’s field of search. Moreover, the limitations are unlikely to be so combined by a person having ordinary skill in the art, except in hindsight, namely: term replacements with a “first term having a nonsynonymous semantic relation to the verb and the second term having a hierarchical relationship to the object of the verb.”

Consequently, the examiner concludes that each independent claim, as a whole, is nonobvious and allowable over the prior art of record, and the dependent claims are allowable at least because they further limit the allowable independent claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record

The following prior art is made of record is considered pertinent to applicant's disclosure, the reference titles generally signifying relevance:



	Agichtein, Yevgeny et al., US 20020169595 A1, Method for retrieving answers from an information retrieval system

	Allen; Corville O. et al., US 20150006158 A1, Enhanced Answers in DeepQA System According to User Preferences

	Barborak; Michael A. et al., US 20130017523 A1, UTILIZING FAILURES IN QUESTION AND ANSWER SYSTEM RESPONSES TO ENHANCE THE ACCURACY OF QUESTION AND ANSWER SYSTEMS

	Bennett; Ian M., US 20080215327 A1, Method For Processing Speech Data For A Distributed Recognition System

	Boguraev; Branimir K. et al., US 20140072948 A1, GENERATING SECONDARY QUESTIONS IN AN INTROSPECTIVE QUESTION ANSWERING SYSTEM

	Brewer; Brett D. et al., US 20060235860 A1, System and method for obtaining user feedback for relevance tuning

	Brown; Eric W. et al., US 20120078891 A1, PROVIDING ANSWERS TO QUESTIONS USING MULTIPLE MODELS TO SCORE CANDIDATE ANSWERS

	Brown; Eric W. et al., US 20090287678 A1, System and method for providing answers to questions

	Brown; Eric W. et al., US 20140258286 A1, SYSTEM AND METHOD FOR PROVIDING ANSWERS TO QUESTIONS

	Brown; Eric W. et al., US 20130013615 A1, PROVIDING ANSWERS TO QUESTIONS INCLUDING ASSEMBLING ANSWERS FROM MULTIPLE DOCUMENT SEGMENTS

	Brown; Eric W. et al., US 20130007055 A1, PROVIDING ANSWERS TO QUESTIONS USING MULTIPLE MODELS TO SCORE CANDIDATE ANSWERS

	Brown; Eric W. et al., US 20130006641 A1, PROVIDING ANSWERS TO QUESTIONS USING LOGICAL SYNTHESIS OF CANDIDATE ANSWERS



	Chang; Yuan-Chi et al., US 20060190425 A1, Method for merging multiple ranked lists with bounded memory

	CHEN; Chung-ching, US 20110184718 A1, Interlingua, Interlingua Engine, and Interlingua Machine Translation System

	Cheslow; Robert D., US 20130054589 A1, System And Method For Identifying Semantically Relevant Documents

	Cheslow; Robert D., US 20090089277 A1, System and method for semantic search

	Costello; Tomas, US 20110276560 A1, Apparatus and Method for Displaying Search Results with a Variety of Display Paradigms

	Costello; Tomas, US 20090240672 A1, APPARATUS AND METHOD FOR DISPLAYING SEARCH RESULTS WITH A VARIETY OF DISPLAY PARADIGMS

	Costello; Tomas, US 20090241066 A1, APPARATUS AND METHOD FOR DISPLAYING SEARCH RESULTS WITH A MENU OF REFINING SEARCH TERMS

	Costello; Tomas et al., US 20090240685 A1, APPARATUS AND METHOD FOR DISPLAYING SEARCH RESULTS USING TABS

	Das; Abhinandan Sujit et al., US 9342600 B1, Populating query suggestion database using chains of related search queries

	Doganata, Yurdaer Nezihi et al., US 20030220913 A1, Techniques for personalized and adaptive search services

	Enders; Felicity et al., US 20150074095 A1, Analyzing and Answering Questions

	Fan; James et al., US 20090292687 A1, SYSTEM AND METHOD FOR PROVIDING QUESTION AND ANSWERS WITH DEFERRED TYPE EVALUATION

	Fan; James J. et al., US 20120323906 A1, LEXICAL ANSWER TYPE CONFIDENCE ESTIMATION AND APPLICATION

	Feng; Junlan, US 20090070311 A1, SYSTEM AND METHOD USING A DISCRIMINATIVE LEARNING APPROACH FOR QUESTION ANSWERING

	Ferrucci; David A. et al., US 20130035930 A1, PREDICTING LEXICAL ANSWER TYPES IN OPEN DOMAIN QUESTION AND ANSWERING (QA) SYSTEMS

	Ferrucci; David A. et al., US 8738362 B2, Evidence diffusion among candidate answers during question answering

	Ferrucci; David A. et al., US 8738365 B2, Evidence diffusion among candidate answers during question answering

	Ferrucci; David A. et al., US 20120330882 A1, FACT CHECKING USING AND AIDING PROBABILISTIC QUESTION ANSWERING

	Gopinath; Divya et al., US 20140324825 A1, GENERATION OF MULTI-FACETED SEARCH RESULTS IN RESPONSE TO QUERY

	Haggar; Peter F. et al., US 20150161241 A1, Analyzing Natural Language Questions to Determine Missing Information in Order to Improve Accuracy of Answers

	Horvitz; Eric Joel et al., US 10007730 B2, Compensating for bias in search results

	Isensee; Scott H. et al., US 20140280087 A1, Results of Question and Answer Systems

	Isensee; Scott H. et al., US 20150261859 A1, Answer Confidence Output Mechanism for Question and Answer Systems

	Ishikawa; Kai et al., US 20100010803 A1, TEXT PARAPHRASING METHOD AND PROGRAM, CONVERSION RULE COMPUTING METHOD AND PROGRAM, AND TEXT PARAPHRASING SYSTEM

	Johnson; Brian Scott, US 20140181136 A1, VIEW ITEM RELATED SEARCHES

	Khoshnevisan; Cyrus et al., US 7765227 B1, Selection of search criteria order based on relevance information

	LEPELTIER; Marie-Therese, US 20170075877 A1, Methods and systems of handling patent claims

	Maarek; Yoelle et al., US 20150339590 A1, SYNTHETIC QUESTION FORMULATION

	Mao, Jianchang et al., US 20030041054 A1, Method and apparatus for merging result lists from multiple search engines

	Masuichi; Hiroshi et al., US 7461047 B2, Question answering system, data search method, and computer program

	Murdock, IV; James W., US 20110078192 A1, INFERRING LEXICAL ANSWER TYPES OF QUESTIONS FROM CONTEXT

	Musgrove; Timothy A. et al., US 20070011154 A1, System and method for searching for a query

	Rayner; Emmanuel et al., US 20090138454 A1, Semi-Automatic Example-Based Induction of Semantic Translation Rules to Support Natural Language Search

	Riezler; Stefan et al., US 20080319962 A1, Machine Translation for Query Expansion

	Roushar, Joseph C., US 20030216919 A1, Multi-dimensional method and apparatus for automated language interpretation

	Sakai, Tetsuya, US 20050273812 A1, User profile editing apparatus, method and program

	Schechter; Stuart et al., US 9124431 B2, Evidence-based dynamic scoring to limit guesses in knowledge-based authentication

	Sugihara; Daigo et al., US 20060235689 A1, Question answering system, data search method, and computer program

	Thirumalai; Srikanth et al., US 8589429 B1, System and method for providing query recommendations based on search activity of a user base

	Todhunter; James et al., US 20100235164 A1, QUESTION-ANSWERING SYSTEM AND METHOD BASED ON SEMANTIC LABELING OF TEXT DOCUMENTS AND USER QUESTIONS

	VAN DEN BERG; Martin HENK et al., US 20090063473 A1, INDEXING ROLE HIERARCHIES FOR WORDS IN A SEARCH INDEX

	Woods, William A., US 20010000356 A1, Method and apparatus for generating query responses in a computer-based document retrieval system

	Zhou, Ming et al., US 20050273318 A1, Method and system for retrieving confirming sentences

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159